Appeals Dismissed and Memorandum Opinion filed September 17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00638-CR
                              NO. 14-19-00639-CR
                              NO. 14-19-00640-CR

             DURABLE PRINTED PRODUCTS INC., Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the 458th District Court
                         Fort Bend County, Texas
Trial Court Cause Nos. 15-DCR-069707B, 15-DCR-069708, 15-DCR-069709B

                         MEMORANDUM OPINION
      These are attempted appeals from the orders signed August 1, 2019 denying
appellant’s motions to dismiss the indictments. Generally, appeals in criminal cases
may be taken from only final judgments of convictions. Workman v. State, 343
S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d 160, 161
(Tex. App.—Fort Worth 1996, no pet.). The denial of a motion to dismiss an
indictment may not be appealed before conviction. Ex parte Lovings, 480 S.W.3d
106, 110 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      Therefore, the appeals are dismissed for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2